NOTE: This order is nonprecedential.

  mnfteb ~tate~ ~ourt of ~peaI~
      for tbe jfeberaI ~frtuft

              PERPETUA SAOY-CINCO,
                 Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                       2012-7027


   Appeal from the United States Court of Appeals for
Veterans Claims in 10-1902, Judge Kenneth B. Kramer.


                     ON MOTION


                       ORDER
     Upon review of this recently docketed appeal, it ap-
pears that Perpetua Saoy-Cinco's appeal was not timely
filed.
    On September 20, 2011, the United States Court of
Appeals for Veterans Claims entered judgment in Saoy-
Cinco's case. The court received Saoy-Cinco's notice of
appeal on November 22, 2011, 63 days after the date of
judgment.
SAOY-CINCO v. DVA                                                 2
    To be timely, a notice of appeal must be received by
the Court of Appeals for Veterans Claims within 60 days
of the entry of judgment. See 38 U.S.C. § 7292(a); 28
U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1).
      Accordingly,
      IT Is ORDERED THAT:
   (1) Saoy-Cinco is directed to show cause, within 60
days of the date of filing of this order why this appeal
should not be dismissed as untimely. The Secretary of
Veterans Affairs may also respond within that time.
      (2) The briefing schedule is stayed.
                                     FOR THE COURT


      JAN 1 -, 2012                   lsI Jan Horbaly
         Date                        Jan Horbaly.
                                     Clerk
cc: Perpetua Saoy-Cinco
    Tara K. Hogan, Esq.                               FILED
                                             u.s. COURT OF APPEALS FOR
s19                                             THE FEDERAL CIRCUIT

                                                 JAN 172012
                                                   JANHORBALY
                                                      ClERK